 Case 2:21-cv-06327-MCA-LDW Document 1 Filed 03/23/21 Page 1 of 6 PageID: 1




Kimmel & Silverman, P.C.
30 East Butler Pike
Ambler, PA 19002
Telephone: (215) 540-8888
Attorney of Record: Amy Bennecoff Ginsburg (AB0891)
Attorney for Plaintiff


                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


 Thomas DeLeo,

                          Plaintiff,               Case No.

 v.

 McConnell Senate Committee,                       Complaint and Demand for Jury Trial

                          Defendant.


                                          COMPLAINT

       Thomas DeLeo (Plaintiff), by and through his attorneys, Kimmel & Silverman, P.C.,

alleges the following against McConnell Senate Committee (Defendant):

                                       INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. §227.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

                                                     1
 Case 2:21-cv-06327-MCA-LDW Document 1 Filed 03/23/21 Page 2 of 6 PageID: 2




       3.        This Court has personal jurisdiction over Defendant conducts business in the State

of New Jersey.

       4.        Venue is proper under 28 U.S.C. § 1391(b)(2).

                                              PARTIES

       5.        Plaintiff is a natural person residing in North Caldwell, New Jersey 07006.

       6.        Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

       7.        Defendant is a corporation with principal place of business, head office, or

otherwise valid mailing address at P.O. Box 1496, Louisville, Kentucky 40201.

       8.        Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

       9.        Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                               FACTS

       10.       Defendant devised and implemented a campaign marketing strategy which includes

the transmission of text messages through use of an automatic telephone dialing system.

       11.       Plaintiff received multiple text messages from Defendant to his cellular telephone

XXX-XXX-0372.

       12.       Defendant did not obtain express consent from Plaintiff prior to sending the

Plaintiff the unsolicited text messages.

       13.       Plaintiff never provided his cellular telephone number to Defendant, has no

affiliation with Defendant, has never provided any donations to Defendant, and has not attended

any rallies organized by Defendant.

       14.       Plaintiff has been on the Do Not Call Registry since May 9, 2009.




                                                      2
 Case 2:21-cv-06327-MCA-LDW Document 1 Filed 03/23/21 Page 3 of 6 PageID: 3




       15.       These unsolicited text messages placed to Plaintiff’s cellular telephone were placed

using an automated telephone dialing system (ATDS).

       16.       The text messages were not sent to Plaintiff for “emergency purposes.”

       17.       The actions described herein were in violation of the TCPA.

                                   COUNT I
                  DEFENDANTS VIOLATED THE TCPA 47 U.S.C. § 227(B)

       18.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

       19.       The TCPA prohibits placing calls or text messages using an automatic telephone

dialing system or automatically generated or prerecorded voice to a cellular telephone except

where the caller has the prior express consent of the called party to make such calls or where the

call is made for emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

       20.       Defendant initiated multiple text messages to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

       21.       Defendant’s texts were not made for “emergency purposes.”

       22.       Defendant’s texts to Plaintiff’s cellular telephones without any prior express

consent.

       23.       Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry.

       24.       Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.




                                                      3
 Case 2:21-cv-06327-MCA-LDW Document 1 Filed 03/23/21 Page 4 of 6 PageID: 4




        25.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        26.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUNT II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

        27.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        28.      The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or her telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

        29.      Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since May 2009.

        30.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        31.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.




                                                      4
 Case 2:21-cv-06327-MCA-LDW Document 1 Filed 03/23/21 Page 5 of 6 PageID: 5




       32.    As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.




       Wherefore, Plaintiff, THOMAS DELEO, respectfully prays for judgment as follows:

              a.     All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                     227(b)(3)(A));

              b.     Statutory damages of $500.00 per violative telephone call (as provided

                     under 47 U.S.C. § 227(b)(3)(B));

              c.     Additional statutory damages of $500.00 per violative telephone call (as

                     provided under 47 U.S.C. § 227(C);

              d.     Treble damages of $1,500.00 per violative telephone call (as provided under

                     47 U.S.C. § 227(b)(3));

              e.     Additional treble damages of $1,500.00 per violative telephone call (as

                     provided under 47 U.S.C. § 227(C);

              f.     Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and

              g.     Any other relief this Honorable Court deems appropriate.


                               DEMAND FOR JURY TRIAL

       Please take notice that Plaintiff, Thomas DeLeo, demands a jury trial in this case.

                                                   5
 Case 2:21-cv-06327-MCA-LDW Document 1 Filed 03/23/21 Page 6 of 6 PageID: 6




                     CERTIFICATION PURSUANT TO L.CIV.R.11.2

       I hereby certify pursuant to Local Civil Rule 11.2 that this matter in controversy is not

subject to any other action pending in any court, arbitration or administrative proceeding.




                                                  Respectfully submitted,

 Dated: 03/23/2021                                By: /s/ Amy L. Bennecoff Ginsburg
                                                  Amy L. Bennecoff Ginsburg, Esq.
                                                  Kimmel & Silverman, P.C.
                                                  30 East Butler Pike
                                                  Ambler, PA 19002
                                                  Phone: 215-540-8888
                                                  Facsimile: 877-788-2864
                                                  Email: teamkimmel@creditlaw.com




                                                    6
